Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.
Response to Arguments
1.	Applicant’s arguments, filed 10/8/2022, with respect to the amended claim(s) have been considered but, are moot due to a new grounds of rejection based upon a new reference, PIPER et al. (US 20150249001 A1), see below. 
2.	In short, PIPER, discloses an MS system (fig. 2) (abstract) that has a desorber (13) including a sample holder (16) to hold a sample immediately adjacent to an ionizer (40) with a drift tube analyzer (30) with a detector (46) (Note the filter 27 is optional see [0037] [0057]).
(fig. 2, sample on swab support 16, heater/desorber 13 for thermal sample desorption into inlet 26, ionizer 40, drift tube/analyzer 30, electric field applier 44, detector 46 , optional filter 27, see [0037] [0057]) [0056-0062].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

2.	Claim(s) 1-4, 6-11 and 13-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu (US 20110210244 A1) in view of Belyakov et al. (US 7098672 B2) and further in light of PIPER et al. (US 20150249001 A1).
Regarding claim 1, Wu discloses a chemical trace detection system (abstract) (fig. 8), comprising: 
a drift tube (fig. 8, unlabeled connected to 801) [0051];


an ionizer (807) to establish an ionization region adjacent to the electrical field (downstream of 807) [0051 Note ion mobility based spectrometer]; and 
a desorber (803) including a sample holder (809) to hold a sample  (807) in the ionization region (of 807 of 801) (holder 809 is in drift tube 801 with ionization region of 807) and a sample heater (803) to desorb particles of the sample held in the sample holder such that the desorbed particles are introduced directly (from 809/805, (i.e., without changing direction or stopping, in a straight line through openings in 805 to 807’s ionization volume), see [0051]) into the ionization region (at 807) from the sample holder to form ionized molecules [0051] 
(Note, desorbed particles will be introduced directly/without stopping and in a straight line through openings in 805 to 807’s ionization volume); 
	(fig. 8, heating plate 803 (thermal desorber), sample inlet screen 805, removable sample holder 809, samples are desorbed via heater 803 and are transferred into the ionization chamber of the instrument by way of an opening; the vaporized sample is ionized by an ionization source 807); 

(Note corona discharge is capable of producing ionized molecules, see for example US 4313739 A, reference’s claims 3 or 18) 
(Note Directly ==  1. without changing direction or stopping, in a straight line;  2. with nothing in between).
But Wu fails to explicitly disclose a detector disposed within the drift tube;  
a voltage source to produce an electrical field in the drift tube; a desorber including a sample holder to hold a sample immediately adjacent to the ionizer; and
that are forced toward the detector by the electrical field.
    	Belyakov, however, discloses an ion mobility based spectrometer (abstract) (fig. 1) that has 
a drift tube (2) ;
a detector (3) disposed within the drift tube;  
a voltage source (4) to produce an electrical field in the drift tube; and 
that ions are forced toward the detector (3) by the electrical field (from 4’s associated electrodes) 
(fig. 1, drift tube 2, electrodes/voltage source 4, detector 3, ionization region 1);
(col. 5, line 65 to col. 6, line 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Wu, with a drift tube; a detector disposed within the drift tube;  a voltage source to produce an electrical field in the drift tube; and 
that ions are forced toward the detector by the electrical field, as taught by Belyakov, to use as a substitution of one known IMS drift tube configuration for another generic IMS drift tube to obtain predictable ion collection, guidance and detection results.
explicitly disclose a desorber including a sample holder to hold a sample immediately adjacent to the ionizer.
PIPER, however, discloses an MS system (fig. 2) (abstract) that has  
a desorber (13) including a sample holder (16) to hold a sample immediately adjacent to the ionizer (40) with a drift tube analyzer (30) with a detector (46) (Note the filter 27 is optional see [0037] [0057]).
(fig. 2, sample on swab support 16, heater/desorber 13 for thermal sample desorption into inlet 26, ionizer 40, drift tube/analyzer 30, electric field applier 44, detector 46 , optional filter 27, see [0037] [0057])
[0056-0062].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Wu as modified by Belyakov, with a desorber including a sample holder to hold a sample immediately adjacent to the ionizer, as taught by PIPER, to use as a substitution of one known filtered drift tube entrance configuration for another (i.e. a filter less drift tube entrance) to obtain predictable sample desorption and drift tube sample loading results for downstream analysis.

     	Regarding claim 14, Wu discloses that a method for detecting one or more substances with a chemical trace detection system (abstract) (fig. 8), comprising:
placing a sample in a sample holder (809) that holds the sample 
desorbing (via 803) at least a portion of the sample in the sample holder to form desorbed sample particles;
introducing the desorbed sample particles directly (from 809/805, (i.e., without changing direction or stopping, in a straight line through openings in 805 to 807’s ionization volume), see 

(Note, desorbed particles will be introduced directly/without stopping and in a straight line through openings in 805 to 807’s ionization volume); 
 	(fig. 8, heating plate 803 (thermal desorber), sample inlet screen 805, removable sample holder 809, samples are desorbed via heater 803 and are transferred into the ionization chamber of the instrument by way of an opening [0051]; the vaporized sample is ionized by an ionization source 807); 
[0051]
(Note corona discharge is capable of producing ionized molecules, see for example US 4313739 A, reference’s claims 3 or 18) 
(Note Directly ==  1. without changing direction or stopping, in a straight line;  2. with nothing in between).
But Wu fails to explicitly disclose placing a sample in a sample holder that holds the sample immediately adjacent to an ionizer;
forcing, with an electrical field, the ionized molecules to a detector. 
Belyakov, however, discloses an ion mobility based spectrometer that 
forces (via 4), with an electrical field (from 4), the ionized molecules (from 1) to a detector (3) 
(fig. 1, drift tube 2, electrodes/voltage source 4, detector 3, ionization region 1);
 (col. 5, line 65 to col. 6, line 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Wu, with forcing, with an electrical field, the ionized molecules to a detector, as taught by 
But Wu as modified by Belyakov fails to explicitly disclose placing a sample in a sample holder that holds the sample immediately adjacent to an ionizer.
PIPER, however, discloses an MS system (fig. 2) (abstract) for placing a sample (on 16) in a sample holder (16 with desorber /heater 13) that holds the sample immediately adjacent to an ionizer (40) 
(i.e. a desorber (13) including a sample holder (16) to hold a sample immediately adjacent to the ionizer (40) with a drift tube analyzer (30) with a detector (46) (Note the filter 27 is optional see [0037] [0057])).
(fig. 2, sample on swab support 16, heater/desorber 13 for thermal sample desorption into inlet 26, ionizer 40, drift tube/analyzer 30, electric field applier 44, detector 46 , optional filter 27, see [0037] [0057])
[0056-0062].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Wu as modified by Belyakov, with a desorber including a sample holder to hold a sample immediately adjacent to the ionizer, as taught by PIPER, to use as a substitution of one known filtered drift tube entrance configuration for another (i.e. a filter less drift tube entrance) to obtain predictable sample desorption and drift tube sample loading results for downstream analysis.

     	Regarding claim 2, Wu discloses that the drift tube (fig. 8, unlabeled attached to 801) [0051] has a sample inlet (from 811, 805 to 807/808) with a tube attachment feature (801 screwed onto unlabeled tube) [0051] (see fig. 8) and the desorber (803) includes a desorber attachment feature to 

Regarding claim 2, Wu differs from the claimed invention by not showing “desorber attachment feature to removably mate with the tube attachment feature.”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for/to “removably mate” components, since it has been held that making parts separable has no patentable significance, unless a new and unexpected result is produced, and involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

Regarding claims 3 and 19, Wu discloses wherein the sample heater (803) is a resistive heater (803 is a heater which is inclusive of resistive heaters) in electrical contact with a desorber contact (inherent 803 receives electrical power) and the drift tube 
     	But Wu fails to disclose the drift tube includes a drift tube contact in electrical contact with a current source.
    	Belyakov, however, discloses a drift tube (fig. 1, 2) that includes a drift tube contact (leads from 4 to 2) in electrical contact with a current source (of 4).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Wu, with the drift tube includes a drift tube contact in electrical contact with a current source, as taught by Belyakov, to use as a substitution of one known drift tube configuration for another (i.e. a generic drift tube that includes a drift tube contact in electrical contact with a current source ) to obtain predictable electrical control and power results.

Regarding claim 4, Wu discloses the sample heater (803) heats the sample in the sample holder (809) when the desorber contact draws electrical current (inherent) from the current source 
But Wu fails to disclose drawing electrical current from the current source via the drift tube contact.
    	Belyakov, however, discloses drawing electrical current from a current source (of 4) via a drift tube contact (fig. 1, electrodes in 2 draw electrical current/power from 4 via contacts in/through 2 and make it obvious to have electrical power/current drawn through contacts in a drift tube for other electrical components).  
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Wu of a desorber drawing electrical current from a current source, with drawing electrical current from the current source via a drift tube contact, as taught by Belyakov, to use as a substitution of one known generic electrical contact current supplying configuration for another (i.e., drawing electrical current via a drift tube contact) to obtain predictable electrification results. 

     	Regarding claim 6, Wu discloses a sample trap (of 809) containing the collected sample held in the sample holder (809)
	(fig. 8, heating plate 803 (thermal desorber), sample inlet screen 805 with/and/or adjacent to removable sample holder 809, samples are desorbed via heater 803 and are transferred into the ionization chamber of the instrument by way of an opening [0051]; the vaporized sample is ionized by an ionization source 807); [0051-0052].
[0052 Note porous material, such as foam, sponge, zeolite, membrane, metallic foam, but not limited to these that a applied solvent can flow].
Regarding claim 7, Wu discloses that the sample trap (809) includes at least one of a swab, an adsorbent pad, and an adsorbent sheet [0052].
     	Regarding claim 8, Wu discloses an ionization chamber (fig. 8, walls around 807) including a plurality of chamber walls defining a chamber volume containing the ionizer (807)
     	Regarding claim 9, Wu discloses that the sample holder (fig. 8, 809) is disposed within the chamber volume between the ionizer (807) and the sample heater (803) .
     	Regarding claim 10, Wu discloses that the ionization chamber (fig. 8, about 807) is coupled to the drift tube (unlabeled) [0051].
     	Regarding claim 11, Wu discloses that the drift tube (fig. 8, unlabeled connected to 801) defines a tube volume and the ionizer (807) is disposed within the tube volume.

     	Regarding claim 13, Wu discloses that the sample holder (809) is connected to the sample heater (fig. 8, 803) (809 is shown connecting to/touching walls supporting  403, see gray colored wall from 803 to 809).
     	Regarding claim 15, Wu discloses generating the ionization region with the ionizer (fig. 8, 807).

Moreover, regarding claim 16, Belyakov discloses generating the electrical field with a voltage source (fig. 1, 4); and is obvious for the reasons discussed supra with reference to claims 14-15, see previous.
Moreover, regarding claim 17, Belyakov discloses wherein the detector (fig. 1, 3) is disposed within a drift tube (2); and is obvious for the reasons discussed supra with reference to claim 14, see previous.
     	Regarding claim 18, Wu discloses a desorber (fig. 8, 803), and further comprising mating a tube attachment feature (of 801) of a sample inlet of the drift tube (unlabeled) [0051] to 

     	Regarding claim 20, Wu discloses an ionization chamber (chamber/walls around/about 807) including a plurality of chamber walls defining a chamber volume (walls/chamber around 807) containing the ionizer (fig. 8, 807) and wherein placing the sample in the sample holder (809) places the sample within the chamber volume.

2.	Claim 12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu (US 20110210244 A1) in view of Belyakov et al. (US 7098672 B2) and PIPER et al. (US 20150249001 A1); hereinafter “the combined references”, as applied to claim 11 above, and further in light of Bunker et al. (US 7576320 B2).
Regarding claim 12, the combined references disclose the elements of claim 11, see previous.
     	But the combined references fail to disclose the ionizer is directed at the detector.
Bunker, however, discloses an ionizer (21) that is “directed at” the detector (3) of an IMS drift tube (fig. 1, 2) (ultraviolet photons from a flash lamp 21 are “directed at”/ in a direction towards 3).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with an ionizer is directed at the detector, as taught by Bunker, to use as a substitution of one known ionizer configuration for another (i.e. with an ionizer is directed at the detector) to obtain predictable sample ionization results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881